DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12, and 15-16 and is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Imai (US20140199127).
Regarding claim 1, Imai teaches a rectangular insert (1) configured to be assembled to a tool for cutting a workpiece, comprising: an upper surface first, second, third and fourth upper corner portions formed in respective quadrants divided by a first imaginary vertical axis and a first imaginary horizontal axis that are perpendicular to each other (See modified Fig. 9 depicting the first, second, third, and fourth upper corner portions); a lower surface formed below the upper surface in a height direction and including first, second, third and fourth lower corner portions formed in respective quadrants divided by a second imaginary vertical axis and a second imaginary horizontal axis that are perpendicular to each other (See modified Fig. 9b, Fig. 9 is a figure for both the top and bottom of the insert due to the double sided nature of the insert), and a height direction center line (O2) passing through the upper surface and the lower surface (See Fig. 10 depicting the height direction center line O2), wherein the first upper corner portion and the first lower corner portion are respectively disposed on an upper side in a longitudinal direction of the tool and an inner side in a radial direction of the tool  (See modified Fig. 3 depicting the orientation of the insert in the tool), wherein the first, second, third and fourth upper corner portions are arranged in order in a counterclockwise direction about the height direction center line (O2) in a top view of the insert, with respect to the first upper corner portion (See modified Fig. 9 depicting the order of the upper corner portions), wherein first, second, third and fourth lower corner portions are arranged in order in a counterclockwise direction about the height direction center line (O2) in said top view of the insert, with respect to the first lower corner portion (See modified Fig. 9b depicting the order of the lower corner portions), and wherein a lower ridge portion (12) protruding downward in the height direction is formed on the lower surface, and extends across the second and fourth lower corner portions, which are rotationally symmetrical with respect to said height direction center line (O2) (See modified Fig. 9b depicting the lower ridge portion 12). 

    PNG
    media_image1.png
    635
    1008
    media_image1.png
    Greyscale

Modified fig. 3 of Imai (US20140199127)


    PNG
    media_image2.png
    711
    979
    media_image2.png
    Greyscale

Modified Fig. 9 of Imai (US20140199127)

    PNG
    media_image3.png
    623
    924
    media_image3.png
    Greyscale

Modified Fig. 9 of Imai (US20140199127), herein referred to as modified Fig. 9b

Regarding claim 2, Imai teaches the insert (1) of Claim 1, wherein a cutting edge (5) is formed at each of the first, second, third and fourth upper corner portions (See Fig. 9 and paragraph 0062 depicting the upper surface with cutting edges 5 disposed on each corner).
Regarding claim 3, Imai teaches the insert of Claim 1, wherein an upper ridge portion (12) protruding upward in the height direction is formed on the upper surface (See Fig. 9 depicting a top or bottom view of the insert with an upper ridge portion 12), and extends across the first and third upper corner portions, which are rotationally symmetrical with respect to said height direction center line (O2) (See modified Fig. 9 depicting the upper ridge portion 12 extending between the first and third upper corner portions).
Regarding claim 11, Imai teaches a cutting tool assembly, comprising:  a rectangular insert (1) configured to cut a workpiece (See Fig. 9); a tool holder (30) having an insert pocket (36) formed at an end portion of the tool holder (30) so that the insert (1) is seated in the insert pocket (36) (See Fig. 3 and 5); and a screw (20) configured to fix the insert (1) to the insert pocket (36) (See Fig. 4), wherein the insert (1) includes: an upper surface including first, second, third and fourth upper corner portions formed in respective quadrants divided by a first imaginary vertical axis and a first imaginary horizontal axis that are perpendicular to each other (See modified Fig. 9 depicting the upper surface of the insert 1 and the quadrants divided by a first imaginary vertical and horizontal axes);  a lower surface formed below the upper surface in a height direction and including first, second, third and fourth lower corner portions formed in respective quadrants divided by a second imaginary vertical axis and a second imaginary horizontal axis that are perpendicular to each other (See modified Fig. 9b depicting the lower surface of insert 1 and the quadrants divided by a second imaginary vertical and horizontal axes), and a height direction center line (O2) passing through the upper surface and the lower surface (See Fig. 10), wherein the first upper corner portion and the first lower corner portion are respectively disposed on an upper side in a longitudinal direction of the tool holder (31) and an inner side in a radial direction of the tool holder (31) (See modified Fig. 3 depicting the orientation of the insert 1 in the holder 31), wherein first, second, third and fourth upper corner portions are arranged in order in a counterclockwise direction about the height direction center line (O2) in a top view of the insert, with respect to the first upper corner portion (See modified Fig. 9 depicting the order of the first second, third, and fourth upper corner portions), wherein the first to fourth first, second, third and fourth lower corner portions are arranged in order in a counterclockwise direction about the height direction center line (O2) in said top view of the insert, with respect to the first lower corner portion (See modified Fig. 9b depicting the order of the first, second, third, and fourth upper corner portions), wherein the insert is disposed so that the lower surface faces the insert pocket (36) (See Fig. 4 depicting the insert seated in the insert pocket 36), and wherein a lower ridge portion (12) protruding downward in the height direction is formed on the lower surface and extends across the second and fourth lower corner portions, which are rotationally symmetrical with respect to said height direction center line (O2) (See Fig. 9b depicting the lower surface with the lower ridge portion 12 extending between the second and fourth lower corner portions). 
Regarding claim 12, Imai teaches the cutting tool assembly of Claim 11, wherein the tool holder (31) is configured to rotate about a rotation axis, the insert pocket (36) is formed radially outward from the rotation axis in the tool holder (31) (See Fig. 1 depicting the rotation axis O1, the tool holder 31, and the more radially outward insert pocket 36), and the third upper corner portion is disposed more radially outward than the second upper corner portion in a state in which the insert (1) is fixed to the insert pocket (36) (See modified Fig. 3 depicting the orientation of the insert 1 in the insert pocket 36 and the third upper corner portion more radially outward than the second upper corner portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mura (US20180339350) in view of Shiroma (US20190351492).
Regarding claim 1, Mura teaches  a rectangular insert (101) configured to be assembled to a tool (31) for cutting a workpiece, comprising: an upper surface first, second, third and fourth upper corner portions formed in respective quadrants divided by a first imaginary vertical axis (B) and a first imaginary horizontal axis (A) that are perpendicular to each other (See modified Fig. 14 depicting the upper surface, the quadrants divided by the first imaginary vertical and horizontal axes, and the upper corner portions); a lower surface formed below the upper surface in a height direction and including first, second, third and fourth lower corner portions formed in respective quadrants divided by a second imaginary vertical axis (B) and a second imaginary horizontal axis (A) that are perpendicular to each other (See modified Fig. 14b depicting the lower surface, the quadrants divided by the second imaginary vertical and horizontal axes, and the lower corner portions, modified Fig. 14 and 14b are structurally identical with differing component labels), and a height direction center line (P1) passing through the upper surface and the lower surface (See modified Fig. 15 depicting the height direction center line), wherein the first upper corner portion and the first lower corner portion are respectively disposed on an upper side in a longitudinal direction of the tool and an inner side in a radial direction of the tool (See modified Fig. 19 depicting the orientation of the insert in the tool), wherein the first, second, third and fourth upper corner portions are arranged in order in a counterclockwise direction about the height direction center line (P1) in a top view of the insert, with respect to the first upper corner portion (See modified Fig. 14 depicting the order of the upper corner portions), wherein first, second, third and fourth lower corner portions are arranged in order in a counterclockwise direction about the height direction center line (P1) in said top view of the insert, with respect to the first lower corner portion (See modified Fig. 14b depicting the order of the lower corner portions), and the second and fourth lower corner portions are rotationally symmetrical with respect to said height direction center line (P1) (See modified Fig. 14b and paragraph 010 depicting the second and fourth lower corner portions are symmetrical with respect to the height direction center line P1). However, Mura fails to specifically teach wherein a lower ridge portion protruding downward in the height direction is formed on the lower surface, and extends across the second and fourth lower corner portions.

    PNG
    media_image4.png
    678
    713
    media_image4.png
    Greyscale

Modified Fig. 14 of Mura (US20180339350)


    PNG
    media_image5.png
    606
    740
    media_image5.png
    Greyscale

Modified Fig. 14 of Mura (US20180339350), herein referred to as Modified Fig. 14b


    PNG
    media_image6.png
    435
    698
    media_image6.png
    Greyscale

Modified Fig. 15 of Mura (US20180339350)


    PNG
    media_image7.png
    629
    790
    media_image7.png
    Greyscale

Modified Fig. 19 of Mura (US20180339350) 

Shiroma teaches a lower ridge portion protruding downward in the height direction is formed on the lower surface (14) (See Fig. 1 depicting the upper surface which is identical to the lower surface due to the rotationally symmetrical nature of the insert as described in paragraph 0028, with a ridge portion 12B extending across the main cutting corners, 38 and 30). Shiroma teaches a lower ridge portion formed by two inclined surfaces on the lower surface of the insert. The lower ridge portion extends across two main cutting corners 38, 30. The inclined surfaces are used to stably fix the insert to the tool body during cutting operation (See Paragraph 0064).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mura’s insert to provide a lower ridge portion across the main cutting corner portions. This modification would result in a ridge portion extending across the second lower corner portion and the fourth corner portion, where the main cutting edges are disposed on Mura’s insert. Doing so would provide further means to stably fix the insert to the tool body during cutting operations (See paragraph 0064)
	Regarding claim 2, Mura as modified teaches the insert of Claim 1, wherein a cutting edge (112,114) is formed at each of the first, second, third and fourth upper corner portions (See modified Fig. 14 depicting the corner portions with cutting edges 112, 114).
	Regarding claim 3, Mura as modified teaches the insert of Claim 1, and the first and third upper corner portions are rotationally symmetrical with respect to said height direction center line (P1) (See modified Fig. 14 depicting the upper surface). However, Mura as modified fails to specifically teach wherein an upper ridge portion protruding upward in the height direction is formed on the upper surface, and extends across the first and third upper corner portions. 
	Shiroma teaches wherein an upper ridge portion (12B) protruding upward in the height direction is formed on the upper surface (12), and extends across the first and third upper corner portions (38 and 30, respectively) (See Fig. 1 and paragraph 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mura to provide an upper ridge portion across the main cutting corners, as taught by Shiroma. This modification would result in a ridge portion extending across first and third upper corner portions, where the main cutting edges are disposed in Mura’s insert. Doing so would provide further means to stably fix the insert to the tool body during cutting operations (See paragraph 0064)
Regarding claim 4, Mura as modified teaches the insert of Claim 3, wherein a first main cutting edge (112) is formed at each of the first and third upper corner portions (See modified Fig. 14), and a first ramping cutting edge (114), which is angled to a surface of the workpiece, is formed at each of the second and fourth upper corner portions (See modified Fig. 14 depicting the first main cutting edge and the first ramping edge on their respective corner portions).
Regarding claim 5, Mura as modified teaches the insert of Claim 4, wherein the upper surface and the lower surface are respectively formed on an upper side and a lower side of a longitudinal center line (N) perpendicular to the height direction and passing through a center in the height direction, and a first thickness between the longitudinal center line and the first and third upper corner portions is larger than a second thickness between the longitudinal center line and the second and fourth upper corner portions (See modified Fig. 15 depicting the first thickness as greater than the second thickness).
Regarding claim 6, Mura as modified teaches the insert of Claim 3, wherein an angle between an extension line passing through the upper ridge portion and the first imaginary horizontal axis is between 30 degrees and 50 degrees (s number of extension lines could be drawn passing through the upper ridge portion that is 30 to 50 degrees from the first imaginary horizontal axis).
Regarding claim 7, Mura as modified teaches the insert of Claim 4, wherein a second ramping cutting edge (114) is formed at each of the first and third lower corner portions (See modified Fig. 14b), and a second main cutting edge (112), which is angled to a surface of the workpiece, is formed at each of the second and fourth lower corner portions (See modified Fig. 14b depicting the second ramping cutting edge and second main cutting edge on their respective corner portions).
Regarding claim 8, Mura as modified teaches the insert of Claim 7, wherein the second and fourth upper corner portions include first and second planar portions, respectively and each of the first and second planar portions consists of a flat surface (See modified Fig. 14 depicting the first and second planar portion on the second and fourth upper corner portions), and the first and third lower corner portions include third and fourth planar portions, respectively, and each of the third and fourth planar portions consists of a flat surface (See modified Fig. 14b depicting the third and fourth planar portions on the first and third lower corner portions).
Regarding claim 9, Mura as modified teaches the insert of Claim 1, wherein the lower surface includes first (12C) and second lower support surfaces (12D) formed on both sides of the lower ridge portion (12B)  and inclined upward in the height direction (See Fig. 1 and paragraph 0029 of Shiroma), and an angle between an extension line extending from the first lower support surface and an extension line extending from the second lower support surface is between 130 degrees and 150 degrees (See Fig.2B and paragraph 0024, 0032, and 0038 of Shiroma). See 103 rejection of claim 1 describing Shiroma’s inclined surfaces. The inclined surface 12C, which is designed to substantially match the inclination of the main cutting edge 26, which is between 5 to 15 degrees. Furthermore, inclined surface 12C and 12D are designed to be kept rotationally symmetrical. If the inclination angles of the inclined surface 12C is designed to match 26, and the inclined surface 12C is designed to match 12D, then the obtuse angle that is formed between the inclined surfaces 12C and 12D is between 150-170 degrees)
Regarding claim 10, Mura as modified teaches the insert of Claim 1, wherein a length of the upper surface along the first imaginary horizontal axis (A) is longer than a length of the upper surface along the first imaginary vertical axis (B) (See modified Fig. 14 depicting the length of the upper surface along the first imaginary horizontal axis A is longer than the length of the upper surface along the first imaginary vertical axis B), and a length of the lower surface along the second imaginary horizontal axis (A) is longer than a length of the lower surface along the second imaginary vertical axis (B) (See modified Fig. 14b depicting the length of the lower surface along the second imaginary horizontal axis A is longer than the length of the lower surface along the second imaginary vertical axis B).

Regarding claim 11, Mura teaches a cutting tool assembly (130), comprising: a rectangular insert (101) configured to cut a workpiece; a tool holder (31) having an insert pocket (32) formed at an end portion of the tool holder (31) so that the insert (101) is seated in the insert pocket (32) (See Fig. 18-19 depicting the position of the insert pocket 32 and the insert 101 fixed in the insert pocket 32); and a screw (37) configured to fix the insert (101) to the insert pocket (32) (See Fig. 19 and paragraph 0162), wherein the insert (101) includes: an upper surface including first, second, third and fourth upper corner portions formed in respective quadrants divided by a first imaginary vertical axis (B) and a first imaginary horizontal axis (A) that are perpendicular to each other (See modified Fig. 14 depicting the upper surface and the first, second, third, and fourth upper corner portions);  a lower surface formed below the upper surface in a height direction and including first, second, third and fourth lower corner portions formed in respective quadrants divided by a second imaginary vertical axis (B) and a second imaginary horizontal axis (A) that are perpendicular to each other (See modified Fig. 14b depicting the lower surface and the first, second, third, and fourth lower corner portions), and a height direction center line (P1) passing through the upper surface and the lower surface (See Fig. 15 depicting the height direction center line P1), wherein the first upper corner portion and the first lower corner portion are respectively disposed on an upper side in a longitudinal direction of the tool holder (31) and an inner side in a radial direction of the tool holder (31) (See modified Fig. 19 depicting the orientation of the cutting insert 101 in the tool holder 31), wherein first, second, third and fourth upper corner portions are arranged in order in a counterclockwise direction about the height direction center line (P1) in a top view of the insert (101), with respect to the first upper corner portion (See modified Fig. 14), wherein the first, second, third and fourth lower corner portions are arranged in order in a counterclockwise direction about the height direction center line (P1) in said top view of the insert (101), with respect to the first lower corner portion (See modified Fig. 14b), wherein the insert (101) is disposed so that the lower surface faces the insert pocket (32) (See modified Fig. 19), and the second and fourth lower corner portions are rotationally symmetrical with respect to said height direction center line (P1) (See modified Fig. 14b). However, Mura fails to specifically teach and wherein a lower ridge portion protruding downward in the height direction is formed on the lower surface and extends across the second and fourth lower corner portions
Shiroma teaches wherein a lower ridge portion (12B) protruding downward in the height direction is formed on the lower surface (14) and extends across the second and fourth lower corner portions (See Fig. 1 depicting the upper surface which is identical to the lower surface due to the rotationally symmetrical nature of the insert as described in paragraph 0028, with a ridge portion 12B extending across the main cutting corners, 38 and 30). Shiroma teaches a lower ridge portion formed by two inclined surfaces on the lower surface of the insert. The lower ridge portion extends across two main cutting corners, 38 and 30. The inclined surfaces are used to stably fix the insert the tool body during cutting operation (See paragraph 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mura to provide a ridge portion across the main cutting corner portions, as taught by Shiroma. This modification would result in a lower ridge portion extending across the second lower corner portion and the fourth corner portion, where the main cutting edges are disposed. Doing so would provide further means of stably fixing the insert to the tool body during cutting operations (See paragraph 0064)
Regarding claim 12, Mura as modified teaches the cutting tool assembly of Claim 11, wherein the tool holder (31) is configured to rotate about a rotation axis (O) (See Fig. 19), the insert pocket (32) is formed radially outward from the rotation axis (O) in the tool holder (31), and the third upper corner portion is disposed more radially outward than the second upper corner portion in a state in which the insert (101) is fixed to the insert pocket (32). See Fig. 18-19 and modified Fig. 19 depicting the orientation of the insert 101 fixed in the insert pocket 32 and the third upper corner portion disposed more radially outward than the second upper corner portion.
Regarding claim 13, Mura as modified teaches the cutting tool assembly of Claim 11, wherein the insert pocket further includes a radial surface (35) and an axial surface (134) formed above the bottom surface (33) in the height direction (See Fig. 18 depicting the insert pocket including the radial surface35, axial surface 134, and the bottom surface 33). However, Mura fails to specifically teach the insert pocket includes a ridge groove formed to accommodate the lower ridge portion, the insert pocket further includes first and second bottom surfaces formed on both sides of the ridge groove and inclined upward in the height direction, and
Shiroma teaches wherein the insert pocket (50A) includes a ridge groove formed to accommodate the lower ridge portion (See modified Fig. 7 depicting the ridge groove), the insert pocket (50A) further includes first and second bottom surfaces (50A1 and 50A2, respectively) formed on both sides of the ridge groove and inclined upward in the height direction (See Fig. 7 and paragraph 0052). Shiroma teaches that the inclined first and second bottom surfaces are configured to match the inclination of the support surfaces 12C and 12D for the purposes of stably fixing the insert to the insert pocket (See paragraph 0052).


    PNG
    media_image8.png
    505
    582
    media_image8.png
    Greyscale

Modified Fig. 7 of Shiroma (US20190351492)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mura’s tool holder to provide a ridge groove, and inclined first and second bottom surfaces, as taught by Shiroma, thereby providing an insert pocket that matches the configuration of the upper and lower surfaces of the insert as modified, in order to stably fix the insert to the insert pocket during machining operations.
Regarding claim 14, Mura as modified teaches the cutting tool assembly of Claim 13 (See Fig. 3 of Shiroma), wherein the lower surface includes first and second lower support surfaces (12C and 12D) formed on both sides of the lower ridge portion (12D) and inclined upward in the height direction (See Fig. 3 and paragraph 0029 and 0036), the first lower support surface (12C) is configured to make contact with the first bottom surface (50A1), the second lower support surface (12D) is configured to make contact with the second bottom surface (50A2) (See paragraph 0058 of Shiroma), a first side surface between the first and second upper corner portions of the insert is configured to make contact with the radial surface (the first side surface of Mura as depicted in modified Fig. 14 and 19, is configured to make contact with the radial surface 35 of Mura), and a second side surface between the first and fourth upper corner portions of the insert is configured to make contact with the axial surface (the second side surface of Mura, as depicted in modified Fig. 14 and 19 of Mura, is configured to make contact with the axial surface 134 of Mura). Mura as modified by Shiroma, as described in 103 rejection of claim 11 and 13.
Regarding claim 15, Mura as modified teaches the cutting tool assembly of Claim 13, wherein in a milling process, a feed component force acting on the insert is supported by the second bottom surface and the radial surface. Mura as modified includes a first bottom surface as taught by Shiroma and a radial surface 35 which comes into contact with the insert, when the insert is fixed to the insert pocket. Therefore, the inert would be supported by the first bottom surface and radial surface when forces are acted upon the insert during machining operations.
Regarding claim 16, Mura as modified teaches the cutting tool assembly of Claim 13, wherein in a ramping cutting process, a feed component force acting on the insert is supported by the first bottom surface and the axial surface. Mura as modified includes a first bottom surface as taught by Shiroma and an axial surface 134, which comes into contact with the insert when the insert is fixed to the insert pocket. Therefore, the insert would be supported by the first bottom surface and axial surface when forces are acted upon the insert during machining operations.
Regarding claim 21, Mura as modified teaches the cutting tool assembly according to claim 11. However, Mura as modified fails to specifically teach wherein: the insert pocket has a ridge groove formed in a bottom surface of the insert pocket, the ridge groove extending from a radially outer rear portion of the insert pocket to a radially inner forward portion of the insert pocket; and the lower ridge portion of the cutting insert occupies the ridge groove.
Shiroma teaches wherein: the insert pocket (50A) has a ridge groove formed in a bottom surface of the insert pocket (See modified Fig. 7 depicting the ridge groove). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mura’s tool holder to provide a ridge groove as taught by Shiroma, thereby providing an insert pocket that matches the configuration of the lower ridge groove of the insert as modified in 103 rejection of claim 11, in order to stably fix the insert to the insert pocket during machining operations. Therefore, from this modification, the ridge groove would extend from a radially outer rear portion of the insert pocket to a radially inner forward portion of the insert pocket; and the lower ridge portion of the cutting insert occupies the ridge groove.

Regarding claim 17, Mura teaches a rectangular cutting insert (101) having a height direction centerline (P1) around which the insert has 180° rotational symmetry (See Fig. 14 depicting the insert 101 having a 180 degree rotational symmetry), the insert comprising: an upper surface including first, second, third and fourth upper corner portions arranged in order in a counterclockwise direction taken about said height direction center line (P1) in a top view of the insert, with respect to the first upper corner portion (See modified Fig. 14 depicting the upper surface and the first, second, third, and fourth upper corner portions), a lower surface formed below the upper surface in a height direction of the cutting insert (See modified Fig. 15 depicting the lower surface below the upper surface), and including first, second, third and fourth lower corner portions, each of which  is below a corresponding one of the first, second, third and fourth upper corner portions in the height direction (See modified Fig. 14b depicting the first, second, third, and fourth lower corner portions), main cutting edges (112) formed at the first and third upper corner portions (See modified Fig. 14 depicting the main cutting edges 112 at the first and third upper corner portions), and ramping cutting edges (114) formed at the second and fourth upper corner portions (See modified Fig. 14 depicting the ramping cutting edges 114 at the second and fourth upper corner portions); first, second, third and fourth side surfaces connecting the upper and lower surfaces (See Fig. 14 depicting the four side surfaces); an opening passing (6) between the upper and lower surfaces (See Fig. 14), the opening having said height direction center line (P1) (See Fig. 14). However, Mura fails to specifically teach wherein the lower surface comprises: a lower ridge portion protruding downward in the height direction and extending in a diagonal direction between the second and fourth lower corner portions; and first and second lower support surfaces formed on opposite sides of the lower ridge portion, the first and second lower support surfaces inclined upward in the height direction from the lower ridge portion and defining an obtuse angle along the lower ridge portion.
Shiroma teaches wherein the lower surface comprises (See Fig. 1 depicting the upper surface 12 which is identical to the lower surface 14 due to the rotationally symmetrical nature of the insert as described in paragraph 0028, with a ridge portion 12B extending across the main cutting corners, 38 and 30): a lower ridge portion (12B) protruding downward in the height direction and extending in a diagonal direction between the second and fourth lower corner portions (See Fig. 1, paragraph 0029, and paragraph 0036 depicting the ridge portion as being formed by two inclined surfaces, which would protrude the lower ridge portion 12B); and first and second lower support surfaces (12C and 12D, respectively) formed on opposite sides of the lower ridge portion (12B) (See paragraph 0029), the first and second lower support surfaces (12C and 12D, respectively) inclined upward in the height direction from the lower ridge portion (12B) and defining an obtuse angle along the lower ridge portion (See Fig. 1 depicting the inclined surface meeting at the lower ridge portion, forming an obtuse angle). Shiroma teaches a lower ridge portion formed by two inclined surfaces on the lower surface of the insert. The lower ridge portion extends across two main cutting corners, 38 and 30. The inclined surfaces are used to stably fix the insert to the tool body during cutting operations (See paragraph 0064)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mura to provide a lower ridge portion, formed by two inclined surfaces, across main cutting corner portions, as taught by Shiroma. This modification would result in a ridge portion extending across the second lower corner portion and the fourth corner portion, where main cutting edges are disposed. Doing so would stably fix the insert to the tool body during cutting operations (See paragraph 0064).
Regarding claim 18, Mura as modified teaches the rectangular cutting insert according to claim 17 (See Fig. 2B of Shiroma), wherein the obtuse angle defined by the first and second lower support surfaces (50A1 and 50A2, respectively) along the lower ridge portion is between 130° - 150° (See Fig. 2B and paragraph 0024, 0032, and 0038 of Shiroma). Mura as modified by Shiroma teaches the inclined surface 12C, which is designed to substantially match the inclination of the main cutting edge 26, which is between 5 to 15 degrees. Furthermore, the inclined surfaces 12C and 12D are designed to be kept rotationally symmetrical. If the inclination angles of the inclined surface 12C is designed to match 26, and the inclined surface 12C is designed to match 12D, then the obtuse angle that is formed between the inclined surface 12D and 12C is between 150 and 170 degrees.
Regarding claim 19, Mura as modified teaches the rectangular cutting insert (101) according to claim 18, wherein the insert is double-sided (See Fig. 14-16) and comprises: main cutting edges (112) formed at the second and fourth lower corner portions (See modified Fig. 14b); ramping cutting edges (114) formed at the first and third lower corner portions (See modified Fig. 14b); However, Mura as modified fails to specifically teach an upper ridge portion protruding upward in the height direction and extending in a diagonal direction between the first and third upper corner portions; and first and second upper support surfaces formed on opposite sides of the upper ridge portion, the first and second upper surfaces inclined downward in the height direction from the upper ridge portion and defining an obtuse angle along the upper ridge portion.
Shiroma teaches an upper ridge portion (12B) protruding upward in the height direction and extending in a diagonal direction between the first and third upper corner portions (38 and 30, respectively); and first and second upper support surfaces (12C and 12D, respectively) formed on opposite sides of the upper ridge portion (12B), the first and second upper surfaces inclined downward in the height direction from the upper ridge portion and defining an obtuse angle along the upper ridge portion (See Fig. 1 and paragraph 0036 depicting the inclined surfaces meeting at the upper ridge portion and forming an obtuse angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mura to provide an upper ridge portion, formed by two inclined upper support surfaces across the first and third upper corner portions. Doing so would stably fix the insert to the tool body during cutting operations when the insert is turned over (See paragraph 0064).
Regarding claim 20, Mura as modified teaches a cutting tool assembly (130), comprising: a tool holder (31) having an insert pocket (32) formed at an end portion of the tool holder (31), the insert pocket (32) having a bottom surface of the insert pocket, and a cutting insert in accordance with claim 17 seated in the insert pocket, with the lower ridge portion of the cutting insert (See Fig. 18-19, and modified Fig. 19). However, Mura fails to specifically teach a ridge groove formed in the ridge groove extending from a radially outer rear portion of the insert pocket to a radially inner forward portion of the insert pocket; the lower ridge portion of the cutting insert occupying the ridge groove
Shiroma teaches wherein: the insert pocket (50A) has a ridge groove formed in a bottom surface of the insert pocket (See modified Fig. 7 depicting the ridge groove). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mura’s tool holder to provide a ridge groove as taught by Shiroma, thereby providing an insert pocket that matches the configuration of the lower ridge groove of the insert as modified in 103 rejection of claim 11, in order to stably fix the insert to the insert pocket during machining operations. Therefore, from this modification, the ridge groove would extend from a radially outer rear portion of the insert pocket to a radially inner forward portion of the insert pocket, matching the lower ridge portion of Mura as modified; and the lower ridge portion of the cutting insert occupies the ridge groove.

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
Regarding argument A, “Pending independent claims 1 and 11 over Imai whose cutting insert is not rectangular”, Applicant has stated that Imai’s insert “has square upper and lower surfaces”. However, it is known that a square can be considered as a rectangle. Therefore, Imai’s insert still teaches the limitation “a rectangular insert”.
Regarding argument B, Applicant argues that “Mura’s insert is already designed to be ‘stably fixed’ in an insert pocket, and so one skilled in the art would not be motivated to incorporate Shiroma’s belt-like to surface”. Although Mura provides means for fixing the insert to the holder, Shiroma improves the fixation of the insert to the holder, therefore, one skilled in the art would be motivated to incorporate the teachings of Shiroma. Furthermore, Applicant argues that “one skilled in the art would not be inclined to modify Mura’s reference plane 15 by superimposing a diagonally extending ‘belt-like top surface 22’, as that likely would interfere with chip evacuation”. Applicant provides paragraph 0153, 0205, and 0216 from Mura to support the argument, however, paragraph 0153 discusses the embodiment found in Fig. 1 of Mura, and Examiner believes the modification from Shiroma would not impact the disclosure found in paragraph 0205 and 0216. Furthermore, Shiroma’s ridge portion 12B does not interfere with the rake surfaces of Shiroma’s insert (See Fig. 3). Therefore, the modification of Mura in view of Shiroma would not interfere with chip evacuation.
Regarding argument C and D, Applicant argues that the groove of Shiroma “extends from a radially inner, rearward portion of the pocket to a radially outer, forward portion of the pocket, this is the converse of the orientation of the presently claimed ridge groove”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The modifications of Mura in view of Shiroma to provide a lower ridge portion between two main cutting corner portions and a ridge groove to match the configurations of Mura as modified. Therefore, the modification of the bottom surface of Mura in view of Shiroma would provide a ridge groove extending from a radially outer rear portion of the insert pocket to a radially inner forward portion of the insert pocket, matching the configuration of the lower ridge portion of Mura as modified.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722